 In the Matter of LINDLEY,Box & PAPER COMPANY, DivIsioNOF MORRISPAPER MILLSandUNITED PAPER WORKERS OF AMERIC_c, C. I. O.In the Mattel' of LINDIJEY Box & PAPER COMPANY, DIVISION OF MORRISPAPER MILLSandINTERNATIONAL BROTHERHOOD OF PULP SIILPHrrEAND PAPER MILT, WORKERS, A. F. or L.In the Matter of LINDIIEY Box & PAPER COMPANY, DIVISIONOF MORRISPAPER MILLsandUNITED PAPER WORKERS OF A3IERICA, C. I. O.Cases Nos. 11-RD69d, 11-C-1310, and 11-C-1323, respectively.-De-cided April 25, 194711r. Clifford L. Hardy,for the Board.Messrs. Pell'anzd Pell, by Mr. Wilbur F. Pell,of Shelbyville, Ind.,for .the respondent.Messrs. Nicholas C. Vrataric and- George McGrew,of Indianapolis,Ind., for the CIO.11r.Keith Wentz,of Hartford City, Ind., andMr. S. A. Stephens,of Toledo, Ohio, for the AFL.Mr. Wm. C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDEROn October 16, 1946, Trial Examiner W. P. Webb issued his Inter-mediate Report in the above-entitled ,proceeding, finding that the re-spondent, Lindley Box S. Paper Company, Division of Morris Paper`Mills,Marion, Indiana, had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take, certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. In the Intermediate Re-port, the Trial Examiner further found that the respondent had inter-fered with an election conducted by the Board on June 6, 1946, amongthe respondent's employees to determine their representative for thepurpose of collective bargaining, and lie recommended that the electionbe set-aside. - Thereafter, -the respondent filed exceptions to the In-termediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error waS. committed.73 N. L.R B., No. 110.553 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief filed by the respondent,and the entire record in the case, and hereby adopts the Trial Exami-ner's findings,' conclusions, and recommendations, except as noted be-low:1.The Trial Examiner found that, soon after the advent of the CIO'and AFL in its plant, the respondent embarked upon, n intensive anti-union campaign designed to discourage membership in both of theselabor,organizations, in violation of Section 8 (1) of the Act. -WWWe agreewith the Trial Examiner, but we deem it unnecessary to pass uponwhether or not President Powell's preel6ction speech of June 5, 1946,was violative of the Act eitherper seor as an integral part of the re-spondent's unlawful course of conduct,' for we are convinced and find,as did the Trial Examiner, that the respondent engaged in other con-duct, both before and after the election of June 6, 1946, which inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed them under the Act.Thus, as found by the TrialExaminer and detailed in the Intermediate Report, the respondentviolated Section, 8 (1) of the Act-by : (1) giving effect to a no-solicita-tion rule which prohibited union activity on company property duringthe employees' non-working time; (2) enforcing its no-solicitationrule against union adherents under penalty of discharge or other disci-plinary action, and at the same time permitting anti-anion activity inthe plant during working hours in direct violation of the rule; . (3)General Manager Linclley's anti-union remarks to employees Edwardsand Burnsworth; (4) Superintendent Collier's efforts to have em-ployees Stanley and Sipe split the vote in the June 6 election, in orderto insure the defeat of both competing organizations; (5) permittingits employees to hold a meeting in the plant during working hours forthe avowed purpose, known to the respondent, of soliciting employeesto abandon the unions; and (6) assisting in the preparation, circula-tion, and execution of an employee petition requesting the Board to.,dismiss the pending representation proceeding.'2.We also find that the conduct of the respondent antedating theelection, fully set forth in the Intermediate Report, precluded theelection of June 6, 1946, from reflecting the untrammeled will of the3 -In Section III of the Intermediate Report; the date July 25, 1946, appearing in the firstparagraph under the heading "The Anti=uion petition" and referring to the date the peti-tion was prepared, is hereby corrected to read June 25, 1946.2Nor, for the reasons appearing in Chairman Herzog's separate opinion inMatter ofFisher Governor Companij, 71 NL. R B 1291, do-we pass upon or adopt the Trial Exam-iner's finding that the-respondent violated,the Act by requiring its employees to attend theJune 5, 1946, meeting at which President Powell delivered-his speech8Unlike the Trial Examiner, however, we do not include as part of our unfair laborpractice findings the anti-union statements attributed by employee Creede to SuperintendentCollier, because of Creede's uncertainty as to when the statements were made.after testifying that the incident occurred before the election, further stated that duringthe convei sation in question Collier showed her an anti-union petition of the employees ;the record shows that this petition was prepared and signed after the election, LINDLEY BOX & PAPER COMPANY555employees.We therefore sustain the AFL's objections to the electionand overrule the respondent's exceptions to the Regional Director'sReport on Objections, and we shall set aside' the election of June 6,1946, as recommended by the Trial Examiner.When the RegionalDirector advises us that the time is appropriate, we shall direct that anew election be held among the respondent's employees.,ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor -RelationsBoard hereby orders that the respondent, Lindley Box & Paper Com-pany, Division of Morris Paper Mills, Marion, Indiana, and its officers,agents, successors, and assigns'shall:1.Cease and desist from :(a)Prohibiting union activity on company property during the.employees' non-working time; aiding and abetting its employees inthe preparation, circulation, or execution, of anti-union petitions;enforcing its shop rules in a discriminatory manner; or directing orrequesting its employees to vote for or against any labor organization;(b) - In any: other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Paper Workers of America,C. I. 0., International Brotherhood of Pulp, Sulphite and Paper MillWorkers, A. F. of L., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining, orother mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a) -Rescind -immediately its rule prohibiting union activity oncompany property, insofar is it applies to the employees' non-workingtime ;(b)Post at its plant at Marion, Indiana, copies of-the notice at-tached hereto marked "Appendix. A." 4Copies of said notice, to befurnished by the Regional Director, for the Eleventh Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof and maintained byit for sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to'employees are customarily posted.Reasonable steps shall be taken' by the respondent to insure that saidnotices are not altered, defaced', or covered by any other material;4 In the event this Order is enforced by decree of a Circuit Court of Appeals, there shallbe inserted,before the words "A Decision and Order," the words : "A'Decree of The UnitedStates CircuitCourt'of AppealsEnforcing."- 556DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what steps ithas taken to comply herewith.IT Is FURTHER ORDERED that the election held on June 6, 1946, amongemployees of the respondent at its plant in Marion, Indiana, be, and ithereby is, vacated and set aside.MR: JOHN M. HOUSTON took no part in the consideration-of the aboveDecision and Order.APPENDIXNOTICE,TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:-WE WILL NOT aid and abet our employees in the preparation,circulation, or execution of anti-union petitions; enforce our shoprifles in a discriminatory manner, or direct or request our em-ployees to vote for or against any labor organization.WE WILL NOT in any manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist United PaperWorkers of America, C. I. 0., International Brotherhood ofPulp, Sulphite and Paper Mill Workers, A. F. of L., or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining, or other mutual aid orprotection.All our employees are free to become or remain mem-bers of these unions,, or aiiyother labor organization.WE HEREBY RESCIND our rule prohibiting union activityon company property, insofar as it applies to employees' nonwork-ing time.Our employees may engage in union activity on com-pany property on their own time.LINDLEY Box R PAPER COMPANY,DIVISIONOF MORRISPAPER MILLS,Employeir.Dated -------------By ---------------------------------------(Representative)(Title)must not be altered, defaced, or covered,by any other material:INTERMEDIATE REPORTMr. Clifford L. Hardy,for the Board.Messrs. Pell and Pell,byMr.Wilbur F Pell,of Shelbyville,Ind, for ,theRespondent. LINDLEY BOX & PAPER COMPANY557Jfessi s.T icliolas C i7rataricandGeorge McGrew,of Indianapolis, Ind., forCIO.Mr. Keith"lVentz,of Hartford City, Md, and MrS. A Stephens,of Toledo, Ohio,for AFL.STATEMENT OF THE CASESOn March 14, 1946, United Paper Workers of America, C. I. 0, herein called('IO, filed with the Regional Director for the Eleventh Region (Indianapolis,Indiana), of the National Labor Relations Board, herein called the Board, apetition for'Certification'of,Re presentati es' pursuant to Section- 9 (c) of 'the,rNatilhal Labor Relations Act; `49 Stat 449,,herein called the Act, alleging thata question concerning representation affecting commerce, within the meaningof the Act, had arisen -in respect to the employees of Lindley Box & PaperCompany, Division of Morris Paper Mills, herein called the Respondent, at itsplant in Marion, Indiana. (Case No. 11-R-962)Pursuant to notice, a hearingwas duly held at Marion, Indiana, on April 9. At that hearing, InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, A. F. of L., herein calledAFL, was permitted to intervene.Thereafter, on May 8, the Board issued itsDecision and Direction of Election, ordering that an election by secret ballotbe conducted among the production and maintenance employees of the Re-spondent at its Marion, Indiana, plant to determine whether the employeesC.esired to be represented by CIO or by AFL, for the purposes of collectivebargaining, or by neitlier.The election was duly field on- June 6, and neitherCIOIno'r AFL - received,,a majority-of the valid-votes counted.'On June 11,AFL filed objections to conduct affecting the result of the election.On June 25,<^FL filed charges against the Respondent alleging the violation of Section 8 (1)of the Act (Case No 11-C-1310) On July 12, the Regional Director issuedhis report,on objections to the election, in which he found that the objectionsraised substantial and material issues with respect to the election, and reconi-inended that the Board order a hearing on the objections. - On July 15, theRespondent filed exceptions to the Regional Director's report on objections.On July 23, the Board issued in order directing a hearing on the aforesaidobjections, also consolidating Cases Nos. 11-R-962 and 11-C-1310On July 24,CIO filed charges against the Respondent alleging the violation of Section 8 (1)of thle Act. (Case No. 11-C-1323)On July 30 the Board issued an order con-solidating all thiee,of these'casesi-Pursuant to the aforesaid charges, the Board, by the Regional Director forthe Eleveiitli Region (Indianapolis, Indiana), issued its complaint, dated August21, 1946, against the Respondent, alleging that the Respondent had engaged inand was engaging' in unfair labor 'practices affecting commerce within themeaning of Section 8 (1) and Section 2 (6) and (7) of the Act (Cases Nos11-C-1310 and 11-0-1323)Copies of the complaint and the charges accom-panied by notice of hearing thereon, were duly served' upon the Respondent,CIO and AFL.With respect to the unfair labor practices, the complaint alleged in substance:that on,or about,Marcb,10, 1946, and.at all times thereafter,, the Respondent hasinterferedwith,t restrained, and, coerced its, employees in the exercise of' theThe results were as follows :Approximate number ofeligiblevoters____________________________________173Void ballots ------------------------------------------------------------0Votes cast for CIO------------------ ---------------------------------66Votes cast for AFL----------------------------------------------------33Votescast againstparticipatingunions__________________________________67Valid votes counted---------------------------------------------------Challenged i otes not sufficientin numberto affect the result166 558DECISIONSOF NATIONALLABOR RELATIONS BOARDrights guaranteed in Section 7 of the Act; by interrogating them concerningtheirmembership in and activities in behalf of AFL or CIO ; advising, urging,threatening, and warning them to refrain from becomingor remaining membersof AFL or CIO; advising and urging them to vote "neither" in a representationelection ; fostering, encouraging, and aiding an employee committee to circulatea petition on the Respondent's property during working hours to get rid ofAFL and CIO; and' by approving the anti-union activities of the committees,forbidding and prohibiting its employees from; 'engaging in solicitation of em-ployees for membershp in AFL and CIO on the Respondent's premises duringthe eini lovees' non-working time, and warning them that such solicitation mightresult in disciplinary action by the Respondent ; -compelling them to attend andlisten to an anti-union speech made in the plant during working hours by anofficer of the' Respondent; and making disparaging and derogatory remarks-tothem concerning AFL and CIO and,otherwise indicating to them its disapprovalof and opposition to their self-organization.On August 26, the Respondent filed its answer, in which it admitted certainallegations of the complaint in respect to the nature and operation of,its business,but denied that it had engaged in or was engaging in any unfair labor practices.Pursuant to notice, a hearing was held at Marion, Indiana, oil September 4, 5,and 6, 1946, before the undersigned, W. P. Webb, the Trial Examiner dulydesignated by the Chief Trial ExaminerThe Board and the Respondent wererepresented by counsel and the pinions by their representatives, all of whomparticipated in the healincFnll oppoi tunity to be heard, to examine and cioss-examine witnesses and tR introduce evidence 1 eaiiiig oil the issues was affordedall parties.At the conclusion of the hearing, a motion made by counsel for the Boardto conform the pleadings to the proof in respect to formal matters was grantedwithout objection.The parties waived the privilege of arguing orally beforethe Trial ExaminerA brief has been received from counsel for the Respondent.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:-.FINDINGS OF FACTITHE BUSINESS OF 1HE RFSPONDENTThe Respondent, Lindley Box & Paper Company, Division-of Morris PaperMills,Marion, 'Inlliana, is an Illinois corporation, haviiig its principal office andplace of business in Marion, Indiana, ,where it is engaged in the manufacture,sale and distribution of paper folding'boxes.The principal raw materials usedat the plant are paper board, glue, staples, printing ink and tapeDuring thecalendar year 1945, the Respondent purchased raw materials valuedin excessof $50,000, of which more than 50 percent was received from points outside'Indiana.During the same period the Respondent sold finished 'products fromthe plant valued in excess of $50,000, of which more than 50 percent was'shippedto.points outside IndianaThe 'Respondent concedes'thsit it is engaged m com-merce within the meaning of the Act, aiid the undersigned so finds.II.TIIE ORGANIZATIONS INVOLVEDUnited Paper Workers of America, C. 'I 0 , - and International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, A. F. of L., are 'labor, organizationsadmitting to membership employees of the Respondent. LINDLEY BOX & PAPER COMPANYIII.THE UNFAIR LABOR PRACTICESInterference, restraint, and coercion559 'Nicholas C Vrataric, national representative of CIO, began an organizationalcampaign among the Respondent's employees about March 1, 1946.He wasassisted by an oiganizing committee selected from these employees.As relatedabove; on Maich;.13 CIO-filed a'petition for certification of representatives and,on the same day--requested recognition by the Respondent, which was refusedat a conference between the Respondent, CIO, AFL, and a field examiner of theBoard.A few da> s later, AFL began distributing union circulars at the plantin an effort to organize these employees.Employee Olive Henderson testified that in the latter part of March 1946she was called into Superintendent William Collier's office and, in the presenceof Foreman Guy Hileman and office clerk, Ed Heck, Collier showed her a largebook of'c'ompany-rules and had her-read a,^paragraph which stated that therewould be no 'soliciting of any kind-on company premises- ate any. time,- exceptfor the Federal Credit Union? Collier alsotold Henderson that he,would nothave any more soliciting in, the plant.Superintendent Collier did not deny Henderson's testimony. . His testimony inregard to'this incident reads as follows:-i let her read the' rule on soliciting and I believe I asked her if she hadbeen doing it.-She said she had gathered some names and addressesfor car'd'sSo 1 cautioned her against doing it in the future.According to, eniployee Hersheye Creed, who has worked in the plant aboutsix years, about the middle of April 1946 she attended a CIO meeting and, a fewdays later, she solicited an employee to sign a CIO authorization -card duringthe rest period.'This employee was a relative of Superintendent Collier.Afew days after that occurrence, her foreman, Major Martin, asked her if she hadsolicited any one to sign a union card, and when she replied in the affirmative,he told her that she was "in an awful spot," and that Superintendent Collier knewshe had solicited employees to sign 'union cards'Martin further told her thatbe had gotten her out of this "spot" but he did not want to get her out of anymore.This was not denied by Martin.He testified that he heard Creed wassoliciting union membership and that he told her to stop it.Creed further=testified that about three or four weeks after the above conversa-tionwith Foreman Martin, she.-was instructed by Superintendent Collier tomeet him in the stock room at 4: 00 p. in.; that she met him -as directed and heasked her how AFL "was going" and, when she replied that she did not know,be asked her to find out and let him 'know ; that Collier further said to her onthat occasion, "Those fellows out there in the printing department have startedall this.They don't know what they are doing. They don't know what theywantThey don't know what they are getting into. . .We want to give thema raise but we can't because the union is-trying to come in" . . .We would liketo have the A. F. L. in here; the C. I. O. is no good, but we would rather not2 A copy of the Respondent's "Shop 'Operating Rules," dated February 18, 1941, wasreceived in evidence.The paragraph of these rules relating to solicitation reads as follows :Outside-Business : There shall be no soliciting of memberships, pledges, subscriptions,collecting-of mone"y,'circulating petitions, or conducting other than Company businesson Company property at any-timeHowever, we will permit employees who are mem-bers of the Federal Credit Union, to conduct such business as is peculiar to theirloans, etc , during the noon hour on Company property.'The employees were given 2 five-minute rest periods during the day shift, one in themorning,and one in the afternoon.739926 -4 7-vol 73-37I `560DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave no union at all " : Superintendent Collier denied this entire testimony ofCreed.The undersigned was not favorably impressed with Collieras a witnessand finds that his testimony cannot be relied upon.On the other hand, Creedimpressedthe undersigned as a credible and forthright witness, and the under-signed finds' that Collier made the statements substantially as testified to-byCreed.'-According' to the credited testimony of employee Kenneth C. Stanley, on or,about May.21, 1946, Superintendent Collier came up to whereliewas workingand they had a conversation about the unionsStanley's testimony as to whatwas said, reads as follows:The first I noticed Mr. Collier was when he came up to me and he says"Stanley—', he says, "hasn't,the Company treated you all right?"And hesays, "What is the, matter with you?" . I says,, "Well, I don't think so."Then he-askedme what I was going to do about it. I told himthat,;I,was going.on` tjirough.with the A.F. of L. unionThen the-nextquestion he asked me,he says, "Stanley,"lie says, "why can't you help usout and,tell the A. F of L.that.you' are going to vote C..IO " . . . hewanted me to take the people that I talked to and 'instruct them to voteC -I 0 . . . Then.I asked him why he wanted me to do that He saysifwe can get this busted up, split, for C I. 0., no union,itwill go, no unionin the finals..Well, he mentioned something in the time we wastalking about a raise,but'he couldn't do it then on account of the unionscoming in thereat thetime,but lie said there would'be a raise sometime inthe near fiitiire.Superintendent Collier fiatl' denied haring' had the conversation with Sfan-ley as'iel'ated above. `Fur the rezison already stated, the undersigned does notcredit Collier's'denial,lsaid find's. that he made the statements substantially astestified to by Stanley='According to^the 'credited testimony of Marianna Si je,, a former employeeof` the` Respondent; in the latter part of Map 1:)46 'slie, had `a con'vers:ition withSuperintendent Collier about tinions. ' 'Her' testimony in this respect reads is'follows : '--' ''He, [Collier]-spoke, of the A -F. L union and,said that he was for that,and I said I was,for.the A:, F. L of course', and we talked on; and he saidthat he;,would rather, have the, A. F' L than the C. I O: union, but —heyou are approximate-he ,sail, "The A. F. L. will, receive about 24 votesand.the C. I O., about 50 and the others will be no union " And he asked";me,, ,, to ,use my influence to have the A. F. L people vote no union whatever ininfluenceto throw_the election to the no-unions so they-would have the majority,"days,", ...And he said, "If we don't receiveour majorityon the first votewe will have to have this,electionover."Then he proceeded, to go and I said,"We11f11 am for,an,A.,F,. L. union,", and he said, "Well, see whatyou can do."Collier categorically denied this, entire testimony, of Sipe., The undersigneddoes not credit his denial,, and finds that he made the, statements substantially,as testified to by Sipe.Stanley further testified that 4 or5 days priorto the election, whichoccurredon June '6, 1946, he was working overtime, and that about 7: 25 p' m.; during theminute rest period,' he, together with employees Diltz and Collins, went out to LINDLEY BOX & PAPER COMPANY561the plant gate at the truck entrance, to take a smoke.`When they arrived atthe gate they found that it was locked and there were two A. F. L. organizers onthe outside.'About the time that they arrived at the gate, Superintendent Col-lier came up on the outside of the gate, unlocked it and entered. Stanley's testi-mony as to what occurred, reads as follows :He [Collier] came back to the factory in his machine.He came andunlocked the gate and walked in and he asked me, he says, "What are youdoing?" I said, "Out here talking to these gentlemen, out here in front."Hesays, "You come on in here, I want to talk to you."We left Mr. Collins andMr. Diltz there at the fence, proceeded on into the factory, got into the ship-ping room and he said to me, he says, "Stanley," he says "You are on thespot, in a hot spot."He says, "I can can you, anything I want to do." Hesays, "I'm getting tired of it," he says, "I'm getting tired of this here talkingunion business."He says, "You go on back to your machine." "Well," Isays to Mr. Collier, I says, "Mr. Collier, I have a five minute rest period, we,took a five minute rest period, went out there and went back in, but" I says,"you stopped us." I says, "Why can't we talk then?" He says, "From nowon, if I catch you after. you enter that gate, talking to anybody or in anycompany or crowd or anything," he says, "You are canned."Stanley further testified that about 10 minutes to nine o'clock that night, hereturned to Collier's office and asked him if he was going to be discharged andCollier replied that he was getting tired of Stanley's union activities. Stanley'stestimony in this respect reads as follows :He [Collier] says, "Stanley," he says, "you have got me and yourself ina very hot spot."He says, "I'm getting tired."He emphasized it again,that he was getting tired of my trying to organize the union . . . Yes, hesaid that.He emphasized it.He was getting tired of my trying to organizea union and I told him I wanted to know whether he was going to let mecome back, that is what I kept arguing about, and finally he said, "Let'sforget about it, you come back to work in the morning." "Now," he says,"I am going to tell you again, I want you to take the ones that you talked toto instruct them to vote no union, or C. I. 0." Then he had a little pieceof paper, a piece .of paper on his desk . . . I judge about ten by twelve orsomething like that there . . . and he had it figured out on there and heshowed me the outfits that would vote C. I. 0., A. F. of L., no union. Hesaid if I can get, them to split up to vote C. I. O. and no union, it will goC. I. O. and no union, then in the finals it will go no union.Superintendent Collier testified that when he arrived at the plant gate, hefound Stanley, Diltz, and. Collins on the plant premises inside of the gate andthey were talking to two men who were standing outside the gate, off the plantpremises ; that he recognized one. of the men, outside the gate, as Mr. Share, anAFL organizer ; that he asked the employees why they were there and Stanleyreplied that he was there to meet the Ah'L representatives, and that he hadpermission from General Manager Lindley to do so; that he then told the AFLrepresentatives that they should know better than to come out there and engagethese employees in conversation; that he told Stanley to go back to work ; andForeman Martin testified that it was customary for the employees to go outside of theshop to smoke during rest periods.6According to Stanley,he bad arranged to meet the A. F. L. organizers at the gate at 9: 00p.m., that night. 562DECISIONS OF NATIONALLABOR RELATIONS BOARDthat later that night, Stanley acknowledged that Lindley had not given himpermission to meet the AFL representatives. Collier denied all of the foregoingtestimony of Stanley in respect to Stanley's union activity and splitting up theAFL voteHe admitted, however, that when-Stanley came into his office, he hada drawing of the plant on his desk, but he denied that he said anything to Stanleyabout the electionAs stated above, the undersigned did not find Collier to be acredible witness and therefore does not credit his denials.The undersigned findsthat Collier made the statements-substantially as testified to,by Stanley.Employee John Edwards testified, without contradiction, that just prior to theelectionwhich was held on June 6, 1946, he and employee Burnsworth hada conversation with General Manager Lindley in the latter's office in regardto unions.Edwards' testimony in regard to this conversation, reads as follows:Well, he [Lindley] was wondering why we would want a union, that wecouldn't bargain with him, and stated his office was open any time to anyof the employees, and if they don't know that his office is open to any em-ployees at any time, and that he thought it was kind of odd that we wouldbe C I. O. when there was an A F of L. here in town, and also such a niceclub room, which that has got nothing to do with the unions . . .Well,he said he wondered how come we wanted to represent the C. I. O. whenthis A. F. of L. had such a nice club room and so forth and so on, like that.According to further credited and undenied testimony, of Edwards, about 2weeks after the election in the plant, he and several other employees met withLindley in the latter's office and, immediately after . the meeting, with theknowledge and, consent, of Lindley, all of the production and, maintenance em-ployeeswere called together in the wrapping room, during working hour's.There were approximately 150 employees present. It was understood betweenLindley and Edwards, at the meeting in Lindley's office, that Edwards would takethis means of finding out whether the employees wanted a union in the plant ornot.Edwards took a vote of the employees on this question and found that about30 of them did not want any union at all. They signed a statement to this-effect.This statement was subsequently destroyed by Edwards.Marianna Sipe testi-fied, without contradiction, that on the day of this meeting of the employees, herforeman, Guy Hileman, said to her "There is, to be a talk in the wrappingroom...stop your work and go." Employee Hersheye Creed testified that shewas informedof this meeting by her foreman MajorMartin andthatMartin saidto-her "Stop your work, go in the wrapping room, thereis a meeting "The undersigned finds '-that by- the acts and statements of General ManagerLindley, Superintendent Collier, and Foremen Martin and Hileman, as herein-'above set forth, the Respondent interfered with, restrained, and coerced- itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.The Speech of President Verne PowellOn June, 5, 1946, on the eve of the, Board election, the Respondent issued' theAt four o'clock all operations within the plant will stop for a few minutesand you are invited to come to the wrapping room and.hear a short.addressby Mr. Verne Powell.- - -'Verne has a m6ssage°th.it I think is very timely and I am sure will be ofinterest,to each of you.After the address, you will return to your respective duties..,All employees will be paid for time lost.H. H. Lindley LINDLEY BOX & PAPER COMPANY563'.'According to the testimony of Production Clerk Heck, this notice'was dis-tributed among the employees prior to the speech, by himself and SuperintendentCollier.Forelady Nellie Way, with about 20 years' service in the plant, testifiedthat there were approximately 35 employees in her department ; that she did notreceive a copy of the written notice of the speech, and that none was distributedin her'department; and that Superintendent Collier came to her department andtold her that the speech would be made. Foreman Virgil Runyan, with 17years of service as foreman in the plant, testified that there were 20 employeesin his department and that he told them to go and hear Powell's speech. Therecord shows that -Powell made his, speech in the wrapping and shipping depart-ment, therefore it was not necessary to notify the employees in that department.The record shows and the undersigned finds that approximately all of theemployees in the plant were present and heard Powell's speech.At the appointed time, 4: 00 p m, June 5, President Powell delivered thefollowing speech to the employees assembled in the wrapping and shippingdepartment of the plant.This is the first time in all of oui years of close relationships together thatI have ever talked to you from notes, but I am reading this letter to avoidbeing misquoted, and a copy of the letter will be given each one of you, sothat you may take it home, read it carefully and talk it over with your family.Tomorrow afternoon, in the enclosed part of our Shipping Platform willbe held a very important-election-an election conducted similar to our Stateand National elections, where you will vote secretly in a booth, accordingto your own conscience, so that no one will ever know how you voted. Youwill not be persuaded or coerced in any way by anyone - It is a time whenyou must decide for yourself what is best for you individually.The election will be under the supervision of the National Labor RelationsBoard, which is an agency of the United States Government, and the ballotswill be counted by a representative of that Board.The attendants in theelection room will be provided with the list of those who are eligible to voteand as you give your name to them, a ballot will be handedyou bytherepresentative of the National Labor Relations Board for your secret fill in.On this ballot will be three places for you to "X" your preference-one forthe "A. F. of L.," one for the, "C I O" and one for "Neither." If you wantto vote for the A F, of .L Union, you will put an "X" in the square for theA F of L Union If you want to vote for the C 10 Union, you will put an "X" inthe square for the C I 0 Union. If you do not want either Union in theplant you will put an ."X" in the square marked "Neither Union". As tohow you vote, no one will ever know, any more than they do in the regularstate or national elections.You alone have that decision to make, and thatdecision,is one which you should think about very carefully ahead of time.That decision is .your choice as to whether you continue to-have faith in yourCompany to at all times do what is right and fair with you, or whether yousurrender your individual rights, and place sole and exclusive rights ofhandling your grievances and bargainings to a Committee and some outsiderepresentative whom you do not even know, and who knows.nothing aboutyou or,your work and problems—A good ,percentage of our, employees, have been with us ten, twelve, orfifteen years, and if,few, started with us back in the Gas City days, -and inthe beginning of our plant operations here in Marion. , Through all thoseyears you have never found. a closed door to you, by the Management. I.hope you have never found any of the Management of the type setup on apedestal, which you felt hesitant, to. contact and talk j o. J, hope rather 564DECISIONS,,OF' ,NATIONALLABOR RELATIONS BOARD,you-have considered the Management as co-workers with you, approach-able at all times, with any grievances,you might have.Can you have that same feeling toward an outside organizer who does noteven know you? Remember,any Union Committee elected works withthe outside organizer.,In our,long years of association together,we have gone through goodtimes and bad times.We have always done,everything we, possibly couldto give you full employment,under the best possible working conditions,)"rand have tried to keep-our rates comparable with other concerns in our.community.We are operating today under the most unusual conditions we haveever, had, inthatour products,haveceiling prices fixed by, the' O. P. A.,which compel us to figure our labor,priceson therates that we paid you in1941,yet all of you are making over 34% more than you, did January 1,1941. ' D,id a Union have anything to do with that'In addition to that restriction in figuring our labor costs, we also have,to absorb the increases in our board material prices during the last fewyears, and on some grades of board that now amounts to as much as $500per ton.Regardless of this, we have not restricted our sales only to theextent of materials available,and we have been fortunate in receivingenough materials to give most of you,many hours of overtime wore: for along, long time'In making your'vote decision,ask yourself the question,'"Can I con-tinue to entrust my firm to do the very best by me as they always have done?"A few years ago, we inaugurated a one weeks vacation with pay to allemployees who had been with the Company one year or more.Did a Unionhave anythingto do with that?Later weenlarged thatprivilege,giving one week's vacationwith pay toall those who had been with the Company one year or more, and twoweek's vacation'withpay toallwho had been with the Company, five yearsor more.Did a Union have anything to do with that?Formerly,Rest'Periods were on your own timeThis was changed soyou wouldreceive pay for those rests-Did a Union have anything to dowith that?We originally started out our Group Life Insurance plan, dividing theexpense bet^veenIthe employee and'the CompanyLater we added) to thatplan,without'any additional cost to the Employee;sick'benefits `Did aUnion have anything to do with that?Later, again we increased the benefits to Hospitalization without any'additional expense to the enipioyee: 'Did a Union have anything to dowith that?Finally, we gave you notice that hereafter all the Group Insurance, Life,Sick;and Hospitalization Insurance would be'paidwholly by the Com-pany without any expense whatever to-the' Employee.' `Did-h Union have,anything to do with that?''-`The' Group Insurance'is now wholly paid by"the Company,takes'care of you during sickness'and provides, insurance incase of death.As a further protection to^our'empl'oyees, the Company ata very considerable cost,'inaugurated'January'1;1945, a pension.plan ap-plicable'to all-employees between the`ages of 30 and 65,'who have been in" our employ five yearsor more.-This'Pension Plan`provides dmply for' youat normal'retirement age''Today we'have 66'people in our-employ'whor'areiiinder !this pension'plan;>'and on'December 31st of each year,"Diore'willbe addedas they` become eligible.Ordinarily'the' cost' LINDLEY BOX & PAPER COMPANY565retirement fuiid is divided between employei and employee.In the caseof the Lindley Box and,PaperCompany PensionPlan, -the Company paysthe entire expense, with no cost toyou -whatsoeverDid a-Union haveanything to do with that,' 1We were in the midst of revising our wage rates,hoping-to establishsatisfactory incentiveplans whenwe were notified March 15, that applica-tion had been made by a Union to 'represent you. Fiom that date on, wewere not permitted to discuss wages or rates,or,toput ineffect new rates,until after your vote,decision tomorrow..Permit me to summarize the things we' have given you without any ofthem having been requested by you:-Vacations with payLife,Insurance5Sick BenefitsHospitalizationPension,,Rest PeriodsIncreases in pay,These are the things that Union usually'demnand.Have we been negligent in our relationswith you? Does itnot seem insofaras it is possible to do so,thatwe are aheadof the Unionin looking afterthe welfare of our employees?Tliere is- no law'that,it iscompulsory for anyone to belong to a umori to beemployedCertainlyit is not compulsory for anyone to join a Union tocontinue working forthe Lindley Box and Paper Company.The policy ofthe LindleyBox and PaperCompanywill continue to be the same as ithas been inthe past': Any employeecan work herewhetherlie belongs tothe Unionor does not belong tothe UnionIn your case we want to state'emphatically to you'tliat you have a right to votefor or join a Union ifyou want to,or theright to vote against a Union if youwish, and havethe same securityof your job. The matteris for you to decide for yourselves.Do you really think a 'Union actuallycares more than your employerabout your, family,.your financialcondition,your happiness,your relationswith youremployer?Or is the Union'smain interest that you surrenderyour rightsof contact with your employer and payUnion dues?Weigh carefullyy.yourdecisionas to whether you want tocontinue yourtrust in the managementthat has built thisbusuiess and has given steadyemployment for a third ot,a century, or do Sou prefer,a Union with anorganizerwho isnot anemployee of,the Company, who knows:nothing aboutyou or your job, and who, with a committee, will act for you.We want you to vote for what you'think is your own best interest.You knave the right"to vote,for eitherof the' Unionsor against both Unions,according to your onvn' free choiceYou have theright to vote for.or againstthe Unions,regardlessofwhether you havesigned a Union MembershipCardor not,' and no one will know 'how you vote.Itwill be a secret,ballot andthe notices posted around the plant state that it" is a'secretballot:-5.".'.-'1'e'sincerely request that allwho are eligible to vote'do so, either for oragainst, -but he sureto vote.The'outcome of,the election will be 'd'etermined'by a majorityof those voting,so,'regaidless of whether you vote for oragainst, youmust cast your ballot,in. order to have your vote, count.Afailure tQ,,vote is, about the same as voting for the choice.you do not want: 566DECISIONS OF NATIONAL` LABOR -RELATIONS BOARDIn closing, let me say that you are faced with a very important decisiontomorrow and we say again that you will decide at that time whether youwant to be represented by a Union or whether you want to handle your ownaffairsThe choice is yours-Thank you.VERNE POWELL,President.The speech began at 4. 00 p m and lasted about 20 minutes, then the employeesleft the plant.As they went out, copies of the=speech were given to them by'.theforemen.While the notice of the speech stated that the employees were "invited" tobe present, it also stated that all operations in the plant would cease, and afterthe speech, the employees were ordered to return to their jobs. It also statedthat they would be paid for the time lost in attending the speech. The under-signed is of the opinion and finds that this notice was more than a mere invita-tion.It amounted to a polite order.The speech occurred during working timeand, of course, the Respondent controlled the work time of its employees andcould utilize such time in any manner it desired, so long as it paid for it.How-ever, the record discloses and the undersigned finds that the Respondent didnot rely solely upon this notice in order to get the employees together.As relatedabove, Foreman Runyan instructed his 20 employees to go and hear the speech.Forelady Way did not receive a copy of the notice, -and-none was distributedamong her 35 employees. She was told about the speech by SuperintendentCollier.She testified that she did not tell any of her employees that they did nothave to attend the speechThe record justifies-the conclusion that verbal orderswere given by Superintendent Collier and Foreman Runyan to, at least, some ofthe employees to go and hear the speech, and the undersigned so finds.The Board, in its decision dated August 26, 1946, in theMatter of Clark Bros.Co., Inc.,70 N. L. R. B 802, held that such conduct constituted interference,restraint, and "coercion within the meaning,of the Act. In this connection theBoard said :We are also of the opinion, and find, that the conduct of the Respondentin compelling its employees to listen to a speech on self organization underthe circumstances hereinabove outlined and as more fully revealed in theIntermediate Report, independently constitutes interference, restraint, andcoercion within the meaning of the Act.We conclude, therefore, that theRespondent exercised its superior economic power in coercing its employeesto listen to speeches relating to their organizational-activities; and-therebyindependently violated Section 8 (1) of the Act.While the speech, if it stood alone, might be regarded as within the bounds offree speech,, the evidence reveals that it was an integral and inseparable partof an unlawful campaign of interference, restraint, and coercion which consistedof acts and statements of President Powell, General Manager Lindley, Superin-tendent Collier and others, as set forth herein.The Board and the Courts havelong since established the principle of law under the Act that the constitutionalguarantee of free speech does not confer upon an employer the privilege ofexpression of opinions which amount to pressure exerted vocally,. where, theemployer's whole course of conduct, evidenced in part by oral statements, con-stitutes interference, restraint, and coercion.'"In theMatter of Grove Regulator Company,66 N.'L. R. B 1102.Wennonah.CottonMills Company, Inc.,63 N L. R B 143;Carl L. Norden Inc.,62 N. L. R. B. 828;TheGeneral Fire Proofing Company,59 N. L R B. 375. LINDLEY BOX & PAPER COMPANY,The anti-unionpetition-567According to the credited anti undenied testimony- of employee-William N.Alter, on or about July 25, 1946, the Respondent's employees, members of bothAFL and CIO, came to the conclusion that the only way they could get a raiseemployees did not want either AFL or CIO to represent them for the purposes,of.,collectlve bargaining. .And. in order to do that, a petition, consisting of fourseparate sheets of paper, was circulated throughout the plant.The caption ofthe petition which appears on all four sheets, reads,as follows :,June 25, 1946National Labor Relations Board :.We, the undersigned employees,of the Lindley Box and Paper Company,Division of'-Morris PaperMills,hereby withdraw our application for Col-lective Bargaining representation and request the proposed election at thisplant be cancelledAccordingto Alter,he was not sure but he was under the impression that thefour captions of the petition had been typed in the plant office.He was askedthe question,"Your understanding was this caption was typed in the office?"''His reply was, "Yes, sir.The reason that was typed in the office the boys had'ameeting to decide to discontinue that there on June 25th and we took a petitionup and that is when they was ty ped up."Tie ' tourpetitions were circulated throughout the plant without any inter-ference or objection on, the'part of any supervisor.The petitions were passedfrom employee to' employee during working hours as well as during the lunchperiods and afterworkinghoursBy'July 11, 119 signatures had been secured,which represented approximately 70 percent of the production and maintenanceemployees in the plant.On July 11, 1946, Alter,Everhart,Miller and Cousinswere selected by the employees to take the petition to the Regional Office inIndianapolis,Indiana.Desiring a covering letter to accompany the petition,Alter requested his foreman, Fred Brunk,to prepare it.He told Brunk thatthe petition consisted of 4 sheets and contained 119 signatures,also that it wasfor the purpose of repudiatingboth AFLand CIOBrunk went into the plantoffice and had the following letter prepared,which lie then gave to Alter, andJuly 11, 1946NATIONAL LABOR,RELATIONS BOARD,108 East Washington BuildingRoom 704,Indianapolis,IndianaAttention, Mr. J. B HicksDEAR SIR : We,the undersigned,representing a majority of the employees ofthe Lindley Box and Paper Company, Division of the Morris Paper Mills,present you herewith four(4) pages, containing the signatures of 119 em-ployees; requesting 'our application to you for collective bargaining be can-'As:.related above, the Board's election had been heldin the plant on June 6, 1946, andneither AFL nor CIO received a majority of the votes. On June 11, AFL filed objectionsto the conduct of the election.The above petition was for thepurposeof persuading theRegional-Director to vacate the election and set it aside."These findingsare based on the credible and undenied testimony of Alter.Brunkadmittedthat the covering letter was typed by one of the plant office girls at his request. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDcelled and the above company be notified at once of the action you will takeon our request.Yours truly,(Sgd)Wm ALTERIRA H EVERHARTJOHN H MILLERRoy E.COUSINSAfter receiving the covering letter from Foreman Brunk,Alter told him thathe, would be absent from work the rest of the day,as they were going to deliverthe petition.The four employees who signed the covering letter worked from7: 00 a. in. to about 10: 00 a. in. that day and then they went to Indianapolis anddelivered the letter and petition to the Regional Director.They used employeeCousins' motor car for the trip.According to both Alter and Cousins, they werenot paid on the plant pay roll for that day, July 11, but subsequent-to the trip,they were paid in cash by General Manager Lindley.Although they had workedonly three hours that day, they were paid for a full day. Lindley also gaveCousins an additional amount in cash to reimburse him for the gasoline andmotor oil consumed on the trip.Lindley was not called as a witness,althoughhe was present during the hearing.Foreman Ewings testified that he was told by an employee that a petition wasbeing circulated in the plant,but he made no effort to stop it.He was foremanof the raw stock room and had nine employees working under.him.Superin-tendent Collier,,five foremen and one forelady denied, all knowledge of the peti-tionForeman Brunk also denied that he knew anything about itHowever,he admitted that he prepared the covering letter addressed to the National LaborRelations Board, which contained all the pertinent details of the petition.Theundisputed testimony of Alter and Cousins proves conclusively that General Man-ager Lindley knew all about the petition.There is no evidence in the record thatthe Respondent interfered in any way with the circulation or execution of thepetition,although it was contrary to the Respondent's "Shop Operations Rules"to circulate petitions on company premises at any time.On the contrary, therecord clearly reveals that the Respondent assisted the employees in getting thepetition properly presented to the Regional Director.It is inconceivable thatfour different sheets of the petition could be freely circulated in the plant over aperiod of approximately two weeks,mostly during working hours, and 119 sig-natures secured without the knowledge of the foremen in the various depart-ments.The undersigned finds from the entire record in the case that,the Re-spondent was fully aware that the petition was being circulated in the plant andknew of its intent and purpose, and that the Respondent, assistedin Ats.execu-tion by refraining from enforcing its rule against circulating petitions duringworking time,thereby interfering,with, restraining,and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Concluding"findingsThe record discloses and the undersigned findsthat from the inception of theCIO and AFL organizational'campaigns in the plant in March 1946,the Respond-ent embarkedupon a'course of conduct designed to discourage membership inboth of these labor organizations.,The Respondent immediately,-began.to enforcean illegal shop rule prohibiting union activity on company premises during non-working time.It, injected itself into the pendingelectionfor the purpose ofdefeating both CIO and AFL-by endeavoring to, influence its employees to votein such a manner that neither CIO nor AFL would receive a majority, and bycompelling its employees during working time to listen,to an anti-union speech LINDLEY BOX & PAPER COMPANY569by the Respondent's President.. Although the election did not result in a ma-jority for either CIO or AFL, the Respondent continued its campaign to rid itselfof these unions by assisting its employees in presenting an anti-union petitionto the Regional Director for the purpose of preventing a subsequent election.The undersigned concludes and finds that by the activities of the Respondent,as set forth above, and by their totality, the Respondent interfered with, re-,strained, and coerced its employees in the exercise of the rights guaranteed inSection,7,of the Act.IV.THE EFFECT OF T]3E UNFAIR LAIIOR PiiACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerceV.THE REMEDYSince it has been found that the Respondent has engaged in and is engaging incertain unfair labor practices affecting commerce, it will be recommended thatitcease and desist therefrom and take certain affirmative action which theundersigned finds willi effectuate the policies of the ActThe undersigned has found that the Respondent has engaged in a generalcourse of conduct proscribed by the Act, suchras prohibiting union solicitationon company premises during non-working time ; requesting its employees to votefor or against AFL and CIO ; compelling its employees, during working hours, tolisten to a speech relating to self-organization and the selection of a bargainingrepresentative; and assisting its employees in presenting an anti-union petitionto the Regional Director.Therefore it will be recommended that the Respondentcease and desist therefrom.Since the undersigned has found that the Respondent has, by the aforesaidunlawful conduct, interfered with the right of its employees to a free choice of abargaining representative in an uncoerced election, it will be recommended thatthe Board election which was held in the plant on June 6, 1946, be vacated andset aside.It has long since been established by the Board that as a matter offundamental law under the Act, the Board is under a statutory obligation to protectthe right of employees to a free choice of a bargaining representative in an un-coerced election,,and that the infringement of,this'right by,,an employer,constitutesa clear violation of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Paper Workers of America, C. I. 0 , and International Brotherhood ofPulp, Sulphite and Paper Mill Workers, A. F. of L, are labor'organizations withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseand is engaging in unfair labor practices- within the meaning, of,,Section 3 (1)of the Act.3."The aforesaid unfair, labor, practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) iand ,(7y of the Act. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis' of the foregoing findings of fact and conclusions'of law, theundersigned-recommends that the Respondent, Lindley Box & Paper Company,'Division of Morris Paper kills, Marion, Indiana; and its officers, agents, successors,:nd assigns shall :1Cease and desist'from-:(a) Promulgating or enforcing a rule prohibiting union solicitation'ori'companypremises during non-working time;(b) Compelling'its employees during working hours to listen, to speeches relating-_to self-organization and the selection, of a bargaining representative;(c)Discriminating against United Paper Workers of America, C. I. 0, orInternational Brotherhood of Pulp, Sulphite and Paper Mill Workers, A F of V,,by aiding and abetting its eniployees_in the prepartion, circulation; or executionof anti-union petitions;,--(d)Directing or requesting its employees to vote fur of -against the above-namedor any other labor organizations ; - -—-,-—(e) Interfering with its employees in the exercise of the right to self-organiza-tion, and to join or assist United Paper Workers of America, -C I. 0., International'-labor organization.2.Take the following affirmative action which'the undersigned finds will effec-tuate`- the policies of- the Act :(a)Rescind immediately Shop Operating Rule captioned "Outside Business"insofar as it prohibits union, solicitation on the Respondent's premises during theemployees' iron-working time-;---,..,'(b):.Mail Eo each of its-employees a copy of the notice attached hereto, marked."Appendix A";'(c)Post at' its plant at-Marion; Indiana, copies of the notice attached' hereto,marked "Appendix A." Copies of said notice, to be furnished by the Regional'Director for the Eleventh Region, shall, after being duly signed by the Respond-ent's' representative; be posted by the Respondent, immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places,-including'all places where notices to employees are custom-arily posted.Reasonable steps shall betaken by the Respondent to insure thatsaid notices are not'altered, defaced, or covered by'any other material;-'"(d)Notify the"Regional Director for the Eleventh Region in writing within'ten2'(10) (lays from the date'of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply herewith.'It is, further recommended that, the 'Board 'election, whichwas held in,theplant on June 6, 1946, be vacated and set aside. '-'It is also recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondentnotifies saidRegionalDirector in writing that it will complywith the foregoingrecommenda-ions, the National Labor Relations Board issue-an order requiring the Respond-ent to take the action aforesaid.'As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel-for-.tl e Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the' Board, pursuant to Section203 38 ofsaid Rules and Regulations,filewith theBoard,Rochambeau Building, Wash-ington 25, 15. C., an originaland four copies of a statement in 'writing settingforth such exceptions to 'the' Intermediate Report or to any other part of the LINDLEY BOX & PAPER COMPANY571record orproceeding (including rulings upon all motions or objections) as herelies upon, together with the original and four copies of a brief in supportthereof ; and any party or counsel for the Board may, within the same period,file an originaland four copies of a brief in support of the Intermediate ReportImmediatelyupon the filing of such statement,of exceptions and/or briefs, theparty or, counsel for theBoard filingthe same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director.Proof of service'on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65. As further provided in said-Sec-tion 203.39, should any party desire permission to argue o —ally before the-Board,request therefor must be made in -writing-.to the Board within ten (10) daysfrom the date of service of the older transferring the case to the Board.W. P. WEBB;-Ti ial E.rain i it ei.Dated October16,,1946APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations,Board, and in older to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:1WE WILL NOT in any manner interfere with, restrain, or coerce ouremployees -in-the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED PAPER WORKERS OF AMERICA,C. I O , and INTERNATIONAL BROTHERHOOD OF PULP, SULPHITEAND PAPER MILLS WORKERS, A. F. of L., or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosingand to engage in,concerted activities for the purposes of collective bargain-ing or other mutual aid or protection.All our employees are free to becomeor remainmembers of these unions, or any other labor organization.2WE HEREBY RESCIND Shop Operating Rule captioned "Outside Busi-ness," insofar as it prohibits union soliciation on our premises during theemployees non-working time.3.WE-WILL NOT compel our employees during working time to listen-toispeeches relating to self-organizationand the selection of a bargainingrepresentative.LINDLEY BOX&PAPER COMPANYDIVISION OF MORRIS PAPER- MILLS,Employer.Dated ---------------By --------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced,or covered by any other,,material.